EXHIBIT 10.132

GUARANTY OF RECOURSE OBLIGATIONS
 
This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as of
September 9, 2010 by GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership, having an address at 180 East  Broad Street, 21st Floor, Columbus,
Ohio 43215 (“Guarantor”), for the benefit of GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, having an address at 60 Wall Street, 10th
Floor, New York, New York 10005 (“Lender”).
 
W I T N E S S E T H:
 
A.           Pursuant to that certain Promissory Note, dated of even date
herewith, executed by SDQ Fee, LLC, a Delaware limited liability company
(“Borrower”) and payable to the order of Lender in the original principal amount
of Seventy Million and No/100 Dollars ($70,000,000.00) (together with all
renewals, modifications, increases and extensions thereof, the “Note”), Borrower
has become indebted, and may from time to time be further indebted, to Lender
with respect to a loan (the “Loan”) which is made pursuant to that certain Loan
Agreement, dated of even date herewith, between Borrower and Lender (as the same
may be amended, modified, supplemented, replaced or otherwise modified from time
to time, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.
 
B.           Lender is not willing to make the Loan, or otherwise extend credit,
to Borrower unless Guarantor unconditionally guarantees the payment and
performance to Lender of the Guaranteed Obligations (as herein defined).
 
C.           Guarantor is the owner of direct or indirect interests in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.
 
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:
 
ARTICLE 1
NATURE AND SCOPE OF GUARANTY
 
Section 1.1            Guaranty of Obligation.
 
(a)           Guarantor hereby irrevocably and unconditionally guarantees to
Lender and its successors and assigns the payment and performance of the
Guaranteed Obligations (as defined below) as and when the same shall be due and
payable (but no other obligations other than the Guaranteed Obligations),
whether by lapse of time, by acceleration of maturity or otherwise.  Guarantor
hereby irrevocably and unconditionally covenants and agrees that it is liable
for the Guaranteed Obligations as a primary obligor.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           As used herein, the term “Guaranteed Obligations” means (i)
Borrower's Recourse Liabilities and (ii) from and after the date that any
Springing Recourse Event occurs, payment of all of the Obligations.
 
(c)           Notwithstanding anything to the contrary in this Guaranty or in
any of the other Loan Documents, Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Obligations or to require that all collateral shall continue to secure all of
the Obligations owing to Lender in accordance with the Loan Documents.
 
Section 1.2            Nature of Guaranty.  This Guaranty is an irrevocable,
absolute, continuing guaranty of payment and performance and not a guaranty of
collection.  This Guaranty may not be revoked by Guarantor and shall continue to
be effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor.  The fact that at any time or from time
to time the Guaranteed Obligations may be increased or reduced in accordance
with the Loan Documents shall not release or discharge the obligation of
Guarantor to Lender with respect to the Guaranteed Obligations.  This Guaranty
may be enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.
 
Section 1.3            Guaranteed Obligations Not Reduced by Offset.  The
Guaranteed Obligations and the liabilities and obligations of Guarantor to
Lender hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower or any
other party against Lender or against payment of the Guaranteed Obligations,
whether such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.
 
Section 1.4            Payment By Guarantor.  If all or any part of the
Guaranteed Obligations shall not be punctually paid if and when due, whether at
demand, maturity, acceleration or otherwise (as applicable), Guarantor shall,
immediately upon demand by Lender and without presentment, protest, notice of
protest, notice of non-payment, notice of intention to accelerate the maturity,
notice of acceleration of the maturity or any other notice whatsoever, all such
notices being hereby waived by Guarantor, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein.  Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations and may be made from time to time with respect to the same or
different items of Guaranteed Obligations.  Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.
 
Section 1.5            No Duty To Pursue Others.  It shall not be necessary for
Lender (and Guarantor hereby waives any rights which Guarantor may have to
require Lender), in order to enforce the obligations of Guarantor hereunder,
first to (i) institute suit or exhaust its remedies against Borrower or others
liable on the Loan or the Guaranteed Obligations or any other Person, (ii)
enforce Lender’s rights against any collateral which shall ever have been given
to secure the Loan, (iii) enforce Lender’s rights against any other guarantor of
the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty, (v)
exhaust any remedies available to Lender against any collateral which shall ever
have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations.  Lender shall not be required
to mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.6            Waivers.  To the extent permitted by the Legal
Requirements, Guarantor agrees to the provisions of the Loan Documents and
hereby waives notice of (i) any loans or advances made by Lender to Borrower,
(ii) acceptance of this Guaranty, (iii) any amendment or extension of the Note,
the Security Instrument, the Loan Agreement or any other Loan Document, (iv) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory note or
other document arising under the Loan Documents or in connection with the
Property, (v) the occurrence of (A) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any of the other Loan Documents, or (B)
an Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) the sale or foreclosure (or the posting
or advertising for the sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender and, generally, all
demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and/or the obligations hereby guaranteed.
 
Section 1.7            Payment of Expenses.  In the event that Guarantor shall
breach or fail to timely perform any provisions of this Guaranty, Guarantor
shall, immediately upon demand by Lender, pay Lender all costs and expenses
(including court costs and attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder, together
with interest thereon at the Default Rate from the date requested by Lender
until the date of payment to Lender.  The covenant contained in this Section
shall survive the payment and performance of the Guaranteed Obligations.
 
Section 1.8            Effect of Bankruptcy.  In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect.  It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.
 
Section 1.9            Waiver of Subrogation, Reimbursement and
Contribution.  Notwithstanding anything to the contrary contained in this
Guaranty, Guarantor hereby unconditionally and irrevocably waives, releases and
abrogates any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating
Guarantor to the rights of Lender), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Borrower
or any other party liable for the payment of any or all of the Guaranteed
Obligations for any payment made by Guarantor under or in connection with this
Guaranty or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
 
Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives, to
the extent permitted by Legal Requirements, any common law, equitable, statutory
or other rights (including, without limitation, rights to notice) which such
Guarantor might otherwise have as a result of or in connection with any of the
following:
 
Section 2.1            Modifications.  Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Note, the Security Instrument, the Loan Agreement, the other
Loan Documents or any other document, instrument, contract or understanding
between Borrower and Lender or any other parties pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.
 
Section 2.2            Adjustment.  Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower or Guarantor.
 
Section 2.3            Condition of Borrower or Guarantor.  The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, Guarantor or any other Person at any
time liable for the payment of all or part of the Guaranteed Obligations; or any
dissolution of Borrower or Guarantor or any sale, lease or transfer of any or
all of the assets of Borrower or Guarantor or any changes in the direct or
indirect shareholders, partners or members, as applicable, of Borrower or
Guarantor; or any reorganization of Borrower or Guarantor.
 
Section 2.4            Invalidity of Guaranteed Obligations.  To the extent
permitted by Legal Requirements, the invalidity, illegality or unenforceability
of all or any part of the Guaranteed Obligations or any document or agreement
executed in connection with the Guaranteed Obligations for any reason
whatsoever, including, without limitation, the fact that (i) the Guaranteed
Obligations or any part thereof exceeds the amount permitted by law, (ii) the
act of creating the Guaranteed Obligations or any part thereof is ultra vires,
(iii) the officers or representatives executing the Note, the Security
Instrument, the Loan Agreement or the other Loan Documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) the Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower, provided that the foregoing shall not be deemed a waiver of
Guarantor’s right to the assertion, in good faith, of defenses of actual payment
or contesting, in good faith, the calculation of amounts owed hereunder, as
applicable, (vi) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or (vii)
the Note, the Security Instrument, the Loan Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower or any other Person be found not liable on the Guaranteed
Obligations or any part thereof for any reason.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.5            Release of Obligors.  Any full or partial release of the
liability of Borrower for the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or of any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.
 
Section 2.6            Other Collateral.  The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.
 
Section 2.7            Release of Collateral.  Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
 
Section 2.8            Care and Diligence.  The failure of Lender or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.
 
Section 2.9            Unenforceability.  The fact that any collateral,
security, security interest or lien contemplated or intended to be given,
created or granted as security for the repayment of the Guaranteed Obligations,
or any part thereof, shall not be properly perfected or created, or shall prove
to be unenforceable or subordinate to any other security interest or lien, it
being recognized and agreed by Guarantor that Guarantor is not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.
 
Section 2.10          Offset.  Any existing or future right of offset, claim or
defense of Borrower against Lender, or any other party, or against payment of
the Guaranteed Obligations, whether such right of offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise; provided, however, the
foregoing shall not be deemed a waiver of Gurantor’s right to the assertion, in
good faith, of defenses of actual payment or contesting, in good faith, the
calculation of amounts owed, as applicable.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.11          Merger.  The reorganization, merger or consolidation of
Borrower or Guarantor into or with any other Person.
 
Section 2.12          Preference.  Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.
 
Section 2.13          Other Actions Taken or Omitted.  Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:
 
Section 3.1            Benefit.  Guarantor is an Affiliate of Borrower, is the
owner of a direct or indirect interest in Borrower and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.
 
Section 3.2            Familiarity and Reliance.  Guarantor is familiar with,
and has independently reviewed books and records regarding, the financial
condition of Borrower and is familiar with the value of any and all collateral
intended to be created as security for the payment of the Note or Guaranteed
Obligations; however, Guarantor is not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty.
 
Section 3.3            No Representation By Lender.  Neither Lender nor any
other party has made any representation, warranty or statement to Guarantor in
order to induce Guarantor to execute this Guaranty.
 
Section 3.4            Guarantor’s Financial Condition.  As of the date hereof,
and after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor (a) is and will be solvent, (b) has and will have assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and (c) has property and assets sufficient to satisfy
and repay its obligations and liabilities, including the Guaranteed Obligations.
 
Section 3.5            Legality.  The execution, delivery and performance by
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not and will not contravene or conflict with any law, statute or
regulation whatsoever to which Guarantor is subject, or constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the breach of, any indenture, Security Instrument,
charge, lien, contract, agreement or other instrument to which Guarantor is a
party or which may be applicable to Guarantor.  This Guaranty is a legal and
binding obligation of Guarantor and is enforceable against Guarantor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
 
Section 4.1            Subordination of All Guarantor Claims.  As used herein,
the term “Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantor.  The Guarantor Claims shall include,
without limitation, all rights and claims of Guarantor against Borrower (arising
as a result of subrogation or otherwise) as a result of Guarantor’s payment of
all or a portion of the Guaranteed Obligations.  So long as any portion of the
Obligations or the Guaranteed Obligations remain outstanding, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other
Person any amount upon the Guarantor Claims.
 
Section 4.2            Claims in Bankruptcy.  In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims.  Guarantor
hereby assigns such dividends and payments to Lender.  Should Lender receive,
for application against the Guaranteed Obligations, any dividend or payment
which is otherwise payable to Guarantor and which, as between Borrower and
Guarantor, shall constitute a credit against the Guarantor Claims, then, upon
payment to Lender in full of the Obligations and the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Lender to the extent that
such payments to Lender on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Lender had not received dividends or payments upon the Guarantor
Claims.
 
Section 4.3            Payments Held in Trust.  Notwithstanding anything to the
contrary contained in this Guaranty, in the event that Guarantor should receive
any funds, payments, claims and/or distributions which are prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.4            Liens Subordinate.  Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon
Borrower’s assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attach.  Without
the prior written consent of Lender, Guarantor shall not (i) exercise or enforce
any creditor’s rights it may have against Borrower, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of Borrower held by Guarantor.  The foregoing shall in no manner
vitiate or amend, nor be deemed to vitiate or amend, any prohibition in the Loan
Documents against Borrower granting liens or security interests in any of its
assets to any Person other than Lender without Lender’s consent and other than
the Permitted Encumbrances.
 
ARTICLE 5
COVENANTS
 
Section 5.1            Definitions.  As used in this Article 5, the following
terms shall have the respective meanings set forth below:
 
(a)           “GAAP” shall mean generally accepted accounting principles,
consistently applied.
 
(b)           “Net Worth” shall mean, as of a given date, (i) Guarantor’s total
assets as of such date less (ii) Guarantor’s total liabilities as of such date,
determined in accordance with GAAP.]
 
Section 5.2            Covenants.  Until all of the Obligations and the
Guaranteed Obligations have been paid in full, Guarantor (i) shall not sell,
pledge, mortgage or otherwise transfer any of its assets, or any interest
therein, on terms materially less favorable than would be obtained in an
arms-length transaction, (iii) within forty-five (45) days following the end of
each calendar quarter, shall deliver to Lender, with respect to the prior
calendar quarter, unaudited quarterly and year-to-date statements of income and
expense and cash flow prepared on a cash for Guarantor, together with a balance
sheet as of the end of such prior calendar quarter for Guarantor, together with
a certificate of the chief financial officer of Guarantor certifying that such
quarterly financial statements are true, correct, accurate and complete and
fairly present the financial condition and results of the operations of
Guarantor in a manner consistent with GAAP and the requirements of Regulation
AB, and (iv) within ninety (90) days following the end of each calendar year,
shall deliver to Lender a complete copy of Guarantor’s annual financial
statements audited by BDO Seidman, LLP or a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender prepared in
accordance with GAAP and the requirements of Regulation AB, including statements
of income and expense and cash flow and a balance sheet for Guarantor, together
with a certificate of the chief financial officer of Guarantor certifying that
such annual financial statements are true, correct, accurate and complete and
fairly present the financial condition and results of the operations of
Guarantor.  Notwithstanding the foregoing, the covenant to deliver the quarterly
statement referenced in clause (iii) of this Section 5.2 shall not be required
if and so long as (y) Borrower is SDQ Fee, LLC, and (z) Guarantor is Controlled
by Glimcher Realty Trust and Glimcher Realty Trust is required to file Forms
10-Q and 10-K under the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.3            Prohibited Transactions.  Guarantor shall not, at any
time while an Event of Default exists or a default in the payment of the
Guaranteed Obligations has occurred and is continuing beyond applicable notice,
grace and/or cure period (as applicable), either (i) enter into or effectuate
any transaction with any Affiliate which would reduce the Net Worth of
Guarantor, including, without limitation, the payment of any dividend or
distribution to a shareholder, partner or member as applicable, or the
redemption, retirement, purchase or other acquisition for consideration of any
stock or other ownership interest in such Guarantor, or (ii) sell, pledge,
mortgage or otherwise transfer to any Person any of Guarantor’s assets, or any
interest therein.
 
ARTICLE 6
MISCELLANEOUS
 
Section 6.1            Waiver.  No failure to exercise, and no delay in
exercising, on the part of Lender, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right.  Except to the
extent expressly limited by this Guaranty, the rights of Lender hereunder shall
be in addition to all other rights provided by law.  No modification or waiver
of any provision of this Guaranty, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved.  No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.
 
Section 6.2            Notices.  All notices, demands, requests, consents,
approvals or other communications (any of the foregoing, a “Notice”) required,
permitted or desired to be given hereunder shall be in writing and shall be sent
by telefax (with electronic confirmation of transmission) or by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or by reputable overnight courier, addressed to the party to be so notified at
its address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 6.2.  Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by telefax if sent during
business hours on a Business Day (otherwise on the next Business Day), (c) on
the date of delivery by hand if delivered during business hours on a Business
Day (otherwise on the next Business Day), and (d) on the next Business Day if
sent by an overnight commercial courier, in each case addressed to the parties
as follows:
 
If to Lender:          German American Capital Corporation
                                60 Wall Street, 10th Floor
                                New York, NY 10005
                                Attention:  Kevin Pivnick
Facsimile No.  (212) 797-4496


 
9

--------------------------------------------------------------------------------

 
 
with copies to:      Gibson Dunn & Crutcher, LLP
                                333 South Grand Avenue
                                Los Angeles, CA 90071
                                Attention:  Mark Osher
                                Facsimile No. (213) 229-6694
 
KeyBank Real Estate Capital
Loan Servicing & Conversions
911 Main Street, Suite 1500
Kansas City, MO 64105
Attention:  Diane Haislip, Senior Vice President
Facsimile No.: (216) 357-6543


If to Guarantor:     Glimcher Properties Limited Partnership
                                180 East Broad Street, 21st Floor
                                Columbus, Ohio 43215
                                Attention: General Counsel
                                Facsimile No. 614-621-8863


with a copy to:      Glimcher Properties Limited Partnership
                                180 East Broad Street, 21st Floor
                                Columbus, OH 43215
                                Attention:  Treasurer
                                Facsimile No.:  614-621-9321


 
           Any party may change the address to which any such Notice is to be
delivered by furnishing ten (10) days’ written notice of such change to the
other parties in accordance with the provisions of this Section 6.2.  Notices
shall be deemed to have been given on the date set forth above, even if there is
an inability to actually deliver any Notice because of a changed address of
which no Notice was given or there is a rejection or refusal to accept any
Notice offered for delivery.  Notice for any party may be given by its
respective counsel.  Additionally, Notice from Lender may also be given by
Servicer.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 6.3            Governing Law; Jurisdiction; Service of Process.  (a)
THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY GUARANTOR AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELEATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY,
VALIDITY AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT TO
THE LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY SHALL BE GOVERNED BY, AND
CONSTRUED ACCORDING TO, THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS,
AND THIS GUARANTY AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
                      (b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S
OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR
DOES HEREBY DESIGNATE AND APPOINT
 
National Registered Agents, Inc.
875 Avenue of the Americas, Suite 501
New York, NY 10001


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO IT IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK.  GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE
AGENT SHALL BE THE SAME AGENT DESIGNATED BY BORROWER UNDER THE LOAN AGREEMENT),
AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST GUARANTOR IN ANY OTHER JURISDICTION.


 
11

--------------------------------------------------------------------------------

 
 
Section 6.4           Invalid Provisions.  If any provision of this Guaranty is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Guaranty, such provision shall be fully
severable and this Guaranty shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Guaranty,
and the remaining provisions of this Guaranty shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Guaranty, unless such continued
effectiveness of this Guaranty, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein.
 
Section 6.5            Amendments.  This Guaranty may be amended only by an
instrument in writing executed by the party(ies) against whom such amendment is
sought to be enforced.
 
Section 6.6          Parties Bound; Assignment.  This Guaranty shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives.  Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents.  Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty.  Guarantor shall not have the right to assign or transfer
its rights or obligations under this Guaranty without the prior written consent
of Lender, and any attempted assignment without such consent shall be null and
void.
 
Section 6.7            Headings.  Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Guaranty.
 
Section 6.8            Recitals.  The recitals and introductory paragraphs
hereof are a part hereof, form a basis for this Guaranty and shall be considered
prima facie evidence of the facts and documents referred to therein.
 
Section 6.9            Counterparts.  To facilitate execution, this Guaranty may
be executed in as many counterparts as may be convenient or required.  It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Guaranty to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.  Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.
 
Section 6.10          Rights and Remedies.  If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender,  other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may ever have against Guarantor.  The exercise by Lender of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 6.11         Entirety.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY.  THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
 
Section 6.12          Waiver of Right To Trial By Jury.  LENDER AND GUARANTOR
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE
SECURITY INSTRUMENT, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER
AND GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.
 
Section 6.13          Cooperation.  Subject to the terms and conditions
contained in the Loan Agreement, Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”).  Subject to any limitations
expressly contained in the Loan Agreement, Guarantor shall cooperate with Lender
in effecting any such Secondary Market Transaction and shall cooperate to
implement all requirements imposed by any of the Rating Agencies involved in any
Secondary Market Transaction.  Guarantor shall provide such information and
documents relating to Guarantor, Borrower, the Property and any tenants of the
Property as Lender may reasonably request in connection with such Secondary
Market Transaction.  In addition, Guarantor shall make available to Lender all
information concerning its business and operations that Lender may reasonably
request.  Lender shall be permitted to share all such information with the
investment banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms involved with the Loan and the Loan Documents or the
applicable Secondary Market Transaction.  It is understood that the information
provided by Guarantor to Lender, including any and all financial statements
provided to Lender pursuant to Section 5.2 hereof, may ultimately be
incorporated into the offering documents for the Secondary Market Transaction
and thus various investors and potential investors may also see some or all of
the information.  Lender and all of the aforesaid third-party advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, Guarantor in the form as provided by Guarantor.  Lender may
publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction or otherwise as part of its business
development.  Notwithstanding any contrary provision of this Guaranty, the
obligation of Guarantor to cooperate under this Section 6.13 shall be subject to
the limitations set forth in the Loan Documents; and, except as provided in
Section 9.5 of the Loan Agreement, in no event shall Guarantor be obligated to
incur any cost, expense or liability arising out of or relating to such
cooperation.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.14          Reinstatement in Certain Circumstances.  If at any time
any payment of the principal of or interest under the Note or any other amount
payable by Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
 
Section 6.15          Gender; Number; General Definitions.  Unless the context
clearly indicates a contrary intent or unless otherwise specifically provided
herein, (a) words used in this Guaranty may be used interchangeably in the
singular or plural form, (b) any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, (c) the word “Borrower” shall
mean “each Borrower and any subsequent owner or owners of the Property or any
part thereof or interest therein”, (d) the word “Lender” shall mean “Lender and
any subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by the Loan Agreement”, (f) the word
“Property” shall include any portion of the Property and any interest therein,
and (g) the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall
include any and all attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels, incurred or paid by Lender in protecting its interest in
the Property, the Leases and/or the Rents and/or in enforcing its rights
hereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 6.16          Survival.  The representations, warranties, obligations
and liabilities of Guarantor under this Guaranty shall fully survive
indefinitely, notwithstanding any termination, satisfaction, assignment, entry
of a judgment of foreclosure, exercise of any power of sale or delivery of a
deed in lieu of foreclosure of the Security Instrument.  However, the
obligations and liabilities of Guarantor under this Guaranty are subject to the
terms and conditions of Sections 2.5.3 and 8.1 of the Loan Agreement relating to
release of Guarantor from certain “go-forward” obligations and liabilities
hereunder (as more particularly described therein) following the occurrence of a
Defeasance or sale/conveyance of the Property.  Notwithstanding the foregoing,
provided that Lender has not previously enforced its remedies against Borrower
or Guarantor under the Loan Documents (including under this Guaranty) and the
Borrower’s Obligations under the Loan Documents have been indefeasibly paid and
performed in full, this Guaranty shall terminate on the date which is 365-days
following the date that such Obligations have been indefeasibly paid and
performed in full (except that this Guaranty shall fully survive indefinitely
with respect to Guarantor’s Guaranteed Obligations as they relate solely to
clause (ii) of Borrower’s Recourse Liabilities under Section 11.22 of the Loan
Agreement (i.e., the non-recourse carveout relating to certain environmental
matters)).
 


[NO FURTHER TEXT ON THIS PAGE]
 
 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
 
 

 
GUARANTOR:
   
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership,
         
By:
Glimcher Properties Corporation,
a Delaware corporation,
its sole general partner
              By:          
Name: Mark E. Yale
Title: Executive Vice President, Chief Financial Officer and Treasurer
 

 
 